DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.

Claims 15, 16, 18, and 20-29 are pending. Claims 1-14, 17, and 19 have been canceled. Claims 20, 22 and 27-29 have been withdrawn. Claims 15, 18, and 21 have been amended.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20, 22, and 27-29 directed to Species II and III non-elected without traverse.  Accordingly, claims 20, 22, and 27-29 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Swank (Reg. No. 62,600) on 8/12/2022 (see attached email correspondence).
The application has been amended as follows: 

In claim 15, lines 19-20, delete “a distance between the second portions of the first electrode and the second electrode is greater than a length of the LED devices”, and insert —a distance between the second portions of the first electrode and the second electrode, at the respective upper surfaces, is greater than the length of the LED devices—

In claim 23, line 2, after “wherein the first electrode and the second electrode are extending in”, delete “a first direction”, and insert —the width direction—

In claim 23, line 3, after “spaced apart in”, delete “a second direction”, and insert —the lengthwise direction—

In claim 23, line 4, after “the plurality of the LED devices are arranged in”, delete “the first direction”, and insert —the width direction—

In claim 24, lines 17-18, after “the plurality of the LED devices are arranged in the first direction on the first electrode and the second electrode,”, delete “and”, and 
insert —
the height of the upper surface of the second portion is higher than a lower surface of the LED devices,
a distance between the second portions of the first electrode and the second electrode, at the respective upper surfaces, is greater than a length of the LED devices, and
—

Cancel claims 20, 22, and 27-29.

Allowable Subject Matter
Claims 15, 16, 18, 21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose, alone or in combination along with, the limitations of the independent claims reciting a LED electrode assembly comprising a first electrode and a second electrode spaced apart on a substrate, each of the first and second electrodes includes a first portion and a second portion, a height of an upper surface of the second portion is greater than a height of an upper surface of the first portion, lower surfaces of the first portions are directly disposed on the substrate, a plurality of LED devices on first and second electrodes, and at least one end portion of the LED devices is disposed on the first portion of the first or second electrode, the LED devices each having a length extending in a lengthwise direction that is greater than a width in a width direction intersecting the lengthwise direction, the LED devices are spaced apart in the width direction, the height of the upper surface of the second portion is higher than a lower surface of the LED devices, and a distance between the second portions of the first and second electrode, at the respective upper surfaces, is greater than a length of the LED devices. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815